14 F.3d 596
73 A.F.T.R.2d 94-628
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlie David PRUITT;  Clarice Pruitt, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 92-2133.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 19, 1993.Decided Dec. 20, 1993.

Appeal from the United States Tax Court.
David I. Pincus, Gary R. Allen, Jordan Laytin Glickstein, United States Department of Justice, for appellee.
U.S.T.C.
AFFIRMED.
Before HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Charles David Pruitt and Clarice Pruitt appeal from the tax court's final order finding them liable for additional personal income taxes, plus interest, for the years 1985, 1986, and 1987.  Our review of the record, the tax court's memorandum opinion determining liability for the years at issue, and the tax court's final order denying the Pruitts' request for reconsideration reveals that this appeal is without merit.  Therefore, we affirm on the reasoning of the tax court.  Pruitt v. Commissioner, No. 90-12863 (Tax Ct., July 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED